UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ý Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 EL CAPITAN PRECIOUS METALS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: El Capitan Precious Metals, Inc. 15225 N. 49th Street Scottsdale, Arizona 85254 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the stockholders of El Capitan Precious Metals, Inc.: Please take notice that the annual meeting of stockholders of El Capitan Precious Metals, Inc. (the “Company”) will be held, pursuant to due call by the Board of Directors of the Company, at the Scottsdale Plaza Resort, 7200 North Scottsdale Road,Scottsdale, Arizona 85253, on Thursday, June 2, 2011, at 10 a.m. Scottsdale, Arizona time, or at any adjournment or adjournments thereof, for the purpose of considering and taking appropriate action with respect to the following: 1. To elect three directors; 2. To ratify the appointment of MaloneBailey, LLP as the independent registered public accounting firm of the Company for fiscal 2011; and 3. To transact any other business as may properly come before the meeting or any adjournments thereof. Pursuant to action of the Board of Directors, stockholders of record on Wednesday, April 13, 2011, will be entitled to vote at the annual meeting or any adjournments thereof.Your attention is directed to the Proxy Statement accompanying this Notice for a more complete statement of the matters to be considered at the meeting. By Order of the Board of Directors /s/ Charles C. Mottley Charles C. Mottley, President and Chief Executive Officer Approximate Date of Mailing of Proxy Materials: April 22, 2011 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to be Held June 2, 2011. The proxy statement for the Annual Meeting and the Annual Report to Stockholders for the fiscal year ended September 30, 2010, each of which is included with this Notice, are also available to you on the Internet. We encourage you to review all of the important information contained in the proxy materials before voting. To view the proxy statement and Annual Report to Stockholders on the Internet, visit www.elcapitanpmi.com. Proxy Statement of El Capitan Precious Metals, Inc. 15225 N. 49th Street Scottsdale, Arizona 85254 Annual Meeting of Stockholders to be held June 2, 2011 VOTING BY PROXY AND REVOCATION OF PROXIES This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of El Capitan Precious Metals, Inc. (the “Company”) to be used at the annual meeting of our stockholders to be held at the Scottsdale Plaza Resort, 7200 North Scottsdale Road, Scottsdale, Arizona 85253, on Thursday, June 2, 2011, at 10 a.m. Scottsdale, Arizona time, or at any adjournment or adjournments thereof, for the purpose of considering and taking appropriate action with respect to the following: 1. To elect three directors; 2. To ratify the appointment of MaloneBailey, LLP as the independent registered public accounting firm of the Company for fiscal 2011; and 3. To transact any other business as may properly come before the meeting or any adjournments thereof. The approximate date on which this proxy statement and the accompanying proxy were first sent or given to stockholders was April 22, 2011. VOTING PROCEDURES Registered stockholders may vote in one of two ways: By completing and returning the enclosed proxy card via regular mail or by voting via the Internet. Specific instructions for using these methods are set forth on the enclosed proxy card. The Internet procedures are designed to authenticate the stockholder’s identity and to allow stockholders to vote their shares and confirm that their instructions have been properly recorded. Only holders of record of the Company’s common stock at the close of business on Wednesday, April 13, 2011, the “Record Date” for the annual meeting, are entitled to notice of and to vote at the annual meeting. On the Record Date, there were 244,495,855 shares of the Company’s common stock outstanding. Each share of common stock entitles the holder thereof to one vote upon each matter to be presented at the annual meeting. A quorum, consisting of a majority of the outstanding shares of the common stock entitled to vote at the annual meeting, must be present in person or represented by proxy before action may be taken at the annual meeting. Each proxy returned to the Company will be voted in accordance with the instructions indicated thereon. Shares will be voted in the manner directed by the stockholders; provided, however, that if no direction is given by a stockholder, the shares will be voted as recommended by the Company’s Board of Directors. If a stockholder abstains from voting on any matter, the abstention will be counted for purposes of determining whether a quorum is present at the Annual Meeting for the transaction of business as well as shares entitled to vote on that matter. Under the General Corporation Law of the State of Nevada, on matters other than the election of directors, an action of the stockholders generally requires the affirmative vote of a majority of shares present in person or represented by proxy at the meeting and entitled to vote on the matter. Accordingly, an abstention on any matter other than the election of directors will have the same effect as a vote against that matter. A non-vote occurs when a nominee holding shares for a beneficial owner votes on one proposal, but does not vote on another proposal because the nominee does not have discretionary voting power and has not received instructions from the beneficial owner. Broker non-votes on a matter are counted as present for purposes of establishing a quorum for the Annual Meeting, but are not considered entitled to vote on that particular matter. Consequently, non-votes generally do not have the same effect as a negative vote on the matter. A stockholder giving a proxy may revoke such proxy at any time before it is exercised by (i) giving written notice of revocation to the Secretary of the Company, (ii) delivering a duly executed proxy bearing a later date, or (iii) voting in person at the annual meeting.Presence at the annual meeting of a stockholder who has signed a proxy does not, alone, revoke that proxy; revocation must be announced by the stockholder at the time of the meeting. The election of each director under Proposal One requires the affirmative vote of the holders of a plurality of the shares of the Company’s common stock present in person or represented by proxy at the annual meeting. Adoption of ProposalTwo (Ratification of Appointment of Independent Registered Public Accounting Firm) requires the affirmative vote of the holders of a majority of such shares.The Board of Directors unanimously recommends that you vote “FOR” the election of all nominees for the Board of Directors named in this Proxy Statement,and “FOR” the ratification of MaloneBailey, LLP as the independent registered public accounting firm of the Company for fiscal 2011. While the Board of Directors knows of no other matters to be presented at the annual meeting or any adjournment thereof, all proxies returned to the Company will be voted on any such matter in accordance with the judgment of the proxy holders. NOTICE TO BENEFICIAL OWNERS OF SHARES HELD IN BROKER ACCOUNTS: New York Stock Exchange Rule452 prohibits NYSE member organizations from giving a proxy to vote with respect to an election of directors without receiving voting instructions from a beneficial owner. Because NYSE Rule452 applies to all brokers that are members of the NYSE, this prohibition applies to the annual meeting even though the Company is not listed on the New York Stock Exchange. Therefore, brokers will not be entitled to vote shares at the annual meeting with respect to the election of directors without instructions by the beneficial owner of the shares. THEREFORE, BENEFICIAL OWNERS OF SHARES HELD IN BROKER ACCOUNTS ARE ADVISED THAT, IF THEY DO NOT TIMELY PROVIDE INSTRUCTIONS TO THEIR BROKER, THEIR SHARES WILL NOT BE VOTED IN CONNECTION WITH THE ELECTION OF DIRECTORS. 2 ELECTION OF DIRECTORS (Proposal One) Our Board of Directors currently consists of the three directors identified below, each of whom has been nominated for re-election by our Board. If re-elected, each nominee has consented to serve as a director of the Company, to hold office until the next annual meeting of stockholders, or until his successor is elected and shall have qualified. If any director nominee should withdraw or otherwise become unavailable for reasons not presently known, the proxies which would have otherwise been voted for that director nominee may be voted for a substitute director nominee selected by the Company’s Board of Directors. The following paragraphs provide information as of the date of this proxy statement about each nominee. The information presented includes information each director has given us about such director’s age, positions held within the Company, principal occupation and business experience for the past five years, and the names of other publicly-held companies of which such director currently serves as a director or has served as a director during the past five years, as well as each nominee’s specific experience, qualifications, attributes and skills that led our Board to the conclusion that he should serve as a director. Name and Age of Director and Nominee Principal Occupation, Business Experience for the Past Five Years and Directorships in Public Companies Director Since Charles C. Mottley Age 77 Mr. Mottley is a director and the current President and Chief Executive Officer of the Company.Mr. Mottley also previously served as the President and a director of the Company from 2002 to 2007, and thereafter provided consulting services to the Company from June 2007 to June 2008. Mr. Mottley also served as Chairman of the Board and Chief Executive Officer of Gold and Minerals Company, Inc., a wholly owned subsidiary of the Company, from 1978 until July 2005, and resumed his positions as Chairman of the Board in February 2009, and Chief Executive Officer on January 19, 2011.Mr. Mottley serves on the Board of Trustees at Hampden-Sydney College (since 2007), and was on the Board of the National Mining Association from 2005 to 2007.Mr. Mottley has been employed in the mining industry in various capacities from equipment sales and services to active mining operations for over 35 years. Mr. Mottley is the author of five books and is the founder of the Fatherhood Foundation in Scottsdale, Arizona. Mr. Mottley received a Bachelor of Arts Degree from Hampden-Sydney College in 1958.In January 2010, Mr. Mottley filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code primarily due to the fact that certain associates of Mr. Mottley defaulted under the terms of a promissory note that Mr. Mottley signed as a co-maker. Our Board believes that Mr. Mottley is an appropriate person to represent management on the Company’s Board of Directors given his position as the Company’s principal executive officer, his past experience with the Company and Gold and Minerals Company, Inc., and his breadth of experience and knowledge in the industry in which the Company operates. April 21, 2009 James G. Ricketts Age 72 Mr. Ricketts is the current Secretary and Director of Public Relations and Shareholder Communications and a director of the Company. Mr. Ricketts was previously the Secretary, Vice President of Administration and a director of our Company from July 2004 to April 2007. Mr. Ricketts has been self-employed in the area of Real Estate Development since 2000. From 1994 to 2000, he served as the Chief Executive Officer of Technology Systems International, Inc. From 1983 to 1985, Mr. Ricketts served as a Director of the Arizona Department of Corrections in Phoenix, Arizona. From 1979 to 1983, he served as the Executive Director of the Colorado Department of Corrections in Colorado Springs, Colorado. From 1985 to the present, Mr. Ricketts has been a April 21, 2009 3 Name and Age of Director and Nominee Principal Occupation, Business Experience for the Past Five Years and Directorships in Public Companies Director Since Correctional Consultant, providing services on a consulting basis in the areas of safety and security in the prison system. Mr. Ricketts received a Ph. D. from the Ohio State University in 1971, and a M. Ed. from Bowling Green State University in 1963. Our Board of Directors believes that Mr. Ricketts is qualified to serve as a director of the Company based on his financial skills and overall business judgment. In addition, Mr. Ricketts’ past experience with the Company uniquely qualifies him to serve on the Board and has provided him with applicable industry experience. Mr. Ricketts’ also serves as Chairman ofthe Board of Director’s compensation committee, and is a member of the Board’s audit committee. John F. Stapleton Age 68 Mr. Stapleton is the current Chairman of the Board.Mr. Stapleton has extensive experience with early-stage development companies and contributes a unique set of skills needed to achieve a focused strategy, early-stage funding, basic infrastructure and business model, all of which are central to creating a solid business platform to launch and scale a successful venture. Mr. Stapleton has founded and supported more than 25 emerging technology companies. As a senior officer and investor, Mr. Stapleton has been instrumental in the development and financing of more than 25 companies. Mr. Stapleton currently serves as a director on the emerging company boards of Advanced Circulatory Systems, TradeCycle Management, Super Vitamin D and Visible Customer II.Mr. Stapleton is employed by Management Resources and Initiative, a management company solely owned by Mr. Stapleton. In 2010, Visible Customer, LLC, a company in which Mr. Stapleton was formerly an executive officer, filed a voluntary petition under Chapter 7 of the United States Bankruptcy Code. At the time of such filing, Mr. Stapleton was not an executive officer of Visible Customer, LLC. Mr. Stapleton’s experience as a director and officer of emerging companies provides experience to our Board of Directors that is required to grow the Company’s operations and successfully begin producing revenues and securing capital from time to time.Mr. Stapleton’s experience in managing early-stage development companies also uniquely qualifies him to serve as Chairman on the Board of Director’s audit committee and a member of the Board’scompensation committee. April 21, 2009 4 EXECUTIVE OFFICERS; DIRECTORS AND EXECUTIVE COMPENSATION Executive Officers and Directors of the Company Name and Title Age Principal Occupation, Business Experience for the Past Five Years and Directorships in Public Companies Charles C. Mottley Director, President, Chief Executive Officer 77 See “Election of Directors (Proposal One)” – above. Stephen J. Antol Treasurer and Chief Financial Officer 68 Mr. Antol is a current director and Chief Financial Officer of Gold and Minerals Company, Inc., a wholly owned subsidiary of the Company, and has held such positions since January 19, 2011. On April 30, 2009, Mr. Antol was reappointed to the position of Chief Financial Officer and Treasurer of the Company. Mr. Antol was our Chief Financial Officer from November 2004 to May 2007. Prior to Mr. Antol’s reappointment and from late 1992 through November 2004, Mr. Antol rendered services as a consultant chief financial officer for a number of small and medium-sized businesses requiring technical expertise on a limited or recurring basis. From 1990 to 1992, Mr. Antol served as Chief Financial Officer of Lou Register Furniture, a fine furniture retailer located in Phoenix, Arizona. From 1987 to 1989, Mr. Antol served as Director of Finance for F.S. Inc. (d/b/a Audio Express and Country House Furniture), a retailer of furniture and stereo equipment in four southwestern states. From 1975 to 1987, Mr. Antol worked for Giant Industries, Inc., an independent refiner and marketer of petroleum products, in such capacities as Corporate Controller and Corporate Treasurer. Mr. Antol also has five and one-half years experience with two major certified public accounting firms located in Phoenix, Arizona. Mr. Antol received a Bachelor of Arts degree from Michigan State University in 1968, and became a licensed Certified Public Accountant in 1970. He no longer practices as a licensed CPA. James G. Ricketts Director, Secretary 72 See “Election of Directors (Proposal One)” – above. John F. Stapleton Director, Chairman of the Board 68 See “Election of Directors (Proposal One)” – above. Executive Compensation Summary Compensation Table The table below summarizes the total compensation earned during the fiscal years ended September 30, 2010 and 2009 by (i) each individual serving as our principal executive officer and principal financial officer during the fiscal year ended September 30, 2010; and (ii) up to two of the other most highly compensated individuals who served as an executive officer of the Company as of September 30, 2010 and whose total compensation received from the Company during such fiscal yearexceeded $100,000. 5 NameandPrincipalPosition Fiscal Year Salary Option Awards Stock Awards Total Compensation Charles C. Mottley(2) $ $ – $ $ ChiefExecutiveOfficer $ $ – $ – $ Stephen J. Antol(4) $ $ – $ $ Chief Financial Officer $ $ – $ – $ James G. Ricketts(6) $ $ – $ $ Secretary, Director $ – $ – $ – $ – Amounts shown reflect the dollar amount recognized for financial statement reporting purposes for the fiscal years ended September 30, 2010 and 2009 in accordance with FASB ASC 718 for measurement of all stock compensation awards using a fair value method and recognize the related compensation cost in its financial statements. The fair value of option grants is estimated as of the date of grant utilizing the Black-Scholes option pricing model with utilizing the weighted average assumptions for all grants, expected life of options using the Simplified Method, expected volatility based on historical trends, a risk-free interest rate using the appropriate term U.S. Treasury rate, and a zero percent (0%) dividend yield (see NOTE 1 to the audited financial statements for the fiscal year ended September 30, 2010, which are contained in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on January 13, 2011). Mr. Mottley is the current Chief Executive Officer, President and a Director of the Company. Mr. Mottley currently has no employment contract with the Company. Effective June 1, 2010, the Board of Directors authorized monthly compensation of $10,000 a month for Mr. Mottley’s services as President and Chief Executive Officer. Mr. Mottley is also the President of Gold and Minerals Company, Inc., a wholly owned subsidiary of the Company. Issuance of registered common stock valued at market price on the date of issuance. Mr. Antol is the current Treasurer and Chief Financial Officer of the Company, and has no employment contract with the Company. Effective July 1, 2010, the Board of Directors authorized monthly compensation of $6,667 a month for Mr. Antol’s services as Chief Financial Officer.Mr. Antol is also the Chief Financial Officer of Gold and Minerals Company, Inc., a wholly owned subsidiary of the Company. Issuance of unregistered common stock as a discretionary bonus for performance of professional duties and contributions to the management of the Company and valued at market price on the date of issuance. Mr. Ricketts is the Secretary and a director of the Company, and has no employment contract with the Company. Effective July 1, 2010, the Board of Directors appointed Mr. Ricketts as Director of Public Relations and Shareholder Communications and authorized monthly compensation of $5,000 a month for Mr. Rickett’s services as Director of Public Relations and Shareholder Communications. Description of Employment Agreements and Related Compensation The Company has not entered into any employment agreements with its management at this time.However, on July 1, 2010, the Board of Directors of the Company approved, in exchange for such person’s services rendered, a monthly salary of (i) $10,000 to be paid to Mr. Mottley, the Company’s President and Chief Executive Officer, (ii) $6,667 to be paid to Mr. Antol, the Company’s Treasurer and Chief Financial Officer, and (iii) $5,000 to be paid to Mr. Ricketts, as Director of Public Relations and Shareholder Communications, and Secretary of the Company.On April 15, 2010, the Board of Directors issued to each of Mr. Mottley and Mr. Ricketts an unrestricted stock award of 500,000 shares of common stock, when the average of the closing bid and ask prices of the common stock was $0.35 per share. On June 16, 2010, the Company also issued to Mr. Antol a stock award of 250,000 shares, when the average of the closing bid and ask prices of the common stock was $0.32 per share.The Board of Directors believe that the foregoing salaries properly reward each of the officers above for their services rendered and incentivize increased productivity from these officers in the future. 6 Outstanding Equity Awards at Fiscal Year-End The following table sets forth information regarding unexercised options held by each of the Company’s named executive officers as of September 30, 2010: Name Numberof Securities Underlying Unexercised Options Exercisable (1) Numberof Securities Underlying Unexercised Options Unexercisable Option Exercise Price Option Expiration Date Charles C. Mottley – $ 7/21/2015 Stephen J. Antol – $ 7/21/2015 James G. Ricketts – $ 7/21/2015 All options were granted pursuant to the Company’s 2005 Stock Incentive Plan, as amended. The Option Exercise Price of each Option is equal to the closing price of the Company’s common stock on the date of issuance of such option. Severance and Change of Control Arrangements The Company’s Board of Directors, or a committee thereof, serving as plan administrator of its 2005 Stock Incentive Plan, has the authority to provide for accelerated vesting of the options granted to its named executive officers and any other person in connection with changes of control of the Company, including: (a) the sale, lease, exchange or other transfer of substantially all of its assets to a non-affiliate; (b) its liquidation or dissolution; (c) subject to certain limitations, if any person becomes the beneficial owner of in excess of 20% of the combined voting power of the Company’s outstanding securities having the right to vote at elections of directors; (d) subject to certain limitations, a merger or consolidation whereby the Company’s stockholders immediately prior to effective date of such merger or consolidation have beneficial ownership, immediately following the effective date of such merger or consolidation, of securities of the surviving corporation representing less than 80% of the combined voting power of the surviving corporation’s then outstanding securities ordinarily having the right to vote at elections of directors; or (e) if after the date our securities are first sold in a registered public offering, its then existing directors cease to constitute at least a majority of the board. This description constitutes only a summary of the relevant terms to the Company’s 2005 Stock Incentive Plan. Director Compensation On July 21, 2005, based upon recommendations from the Company’s compensation committee, the Board of Directors approved the compensation plan for the Board of Directors. The non-employee directors will be compensated with an annual retainer of $5,000, plus an additional $1,000 for each Board meeting attended by each such director in person plus $500 per month for all Board meetings attended by such director by telephone. In addition, non-employee directors serving as chairman of the audit and compensation committee shall receive an additional annual retainer of $4,000. Employee directors will not receive fees, or other compensation for service on the Board or any committees thereof other than participating in annual stock option awards to Board members. All Board members shall be reimbursed for expenses incurred in connection with Board or committee meetings.On January 23, 2008, the plan was amended to permit Board members to receive any retainers, compensation and expense payments in all cash, all Company common stock or half in cash and half in Company common stock. 7 The following table shows the compensation earned by each of the Company’s non-employee directors for the year ended September 30, 2010: Name FeesEarnedor PaidinCash Option Awards FeesPaidin CommonStock Total John F. Stapleton (1) $ – $ – $ 175,000 $ Mr. Stapleton was appointed to the Board of Directors and as Chairman of the Board on April 21, 2009. Mr. Stapleton has agreed to forego all of the fees to which he is entitled as a director until such time as the Company is in a stronger financial position. Issuance of common stock valued at market price on the date of issuance. 8 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (Proposal Two) Our Board of Directors and management are committed to the quality, integrity and transparency of the financial reports. Independent auditors play an important part in our system of financial control. In accordance with the duties set forth in its written charter, the audit committee of our Board of Directors has appointed MaloneBailey, LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2011. If the stockholders do not ratify the appointment of MaloneBailey, LLP, the audit committee may reconsider its selection, but is not required to do so. Notwithstanding the proposed ratification of the appointment of MaloneBailey, LLP by the stockholders, the audit committee, in its discretion, may direct the appointment of a new independent registered public accounting firm at any time during the year without notice to, or the consent of, the stockholders, if the audit committee determines that such a change would be in the Company’s best interests and the best interests of its stockholders. The Company does not expect representatives of MaloneBailey, LLP to be present at the annual meeting. In the event such representatives are present at the annual meeting, such representatives will have the opportunity to speak and respond to appropriate questions. Fees Billed to Company by Its Independent Registered Public Accounting Firm The following table summarizes the aggregate fees billed to the Company by MaloneBailey, LLP in relation to the audits and quarterly reviews of the Company for the fiscal years ended September 30, 2010 and 2009: YearEnded September30, YearEnded September30, Audit Fees(1) $ $ Audit-Related Fees(2) $
